Citation Nr: 9930728	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a ruptured 
nucleus pulposus, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for arthritis of the 
cervical spine, both shoulders and both hands.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back disability resulting from surgery performed 
at a VA hospital in July 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1952 to September 1954.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA).  During the pendency 
of the appeal, the RO increased the appellant's disability 
evaluation for the low back disability from 20 to 40 percent; 
however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the increased rating issue is 
as delineated on the title page of this decision.


REMAND

The appellant indicated in his May 1998 VA Form 9, Appeal to 
the Board, that he wanted a Travel Board hearing at the RO.  
He also wrote that he wished to have a personal hearing at 
the RO and that he was willing to appear before the Board 
either in person or via a videoconference hearing.  The 
appellant was notified, in January 1999, that he had been 
scheduled for a personal hearing at the RO on February 4, 
1999; the letter was sent to a post office box in Jennings, 
Louisiana.  It is not shown to have been returned as 
undeliverable.  The appellant failed to report for the 
hearing at the RO.  The RO then transferred the case to the 
Board without scheduling the appellant for a Travel Board 
hearing.

However, it appears from an internal RO document included in 
the evidence of record that the RO had some indication, in 
November 1998, that the appellant had been incarcerated.  The 
day after the appellant's hearing was to have taken place, 
the RO confirmed that the appellant was confined in a federal 
correctional facility and that he had been there since 
October 1998.  

The VA has a statutory obligation to assist veterans in the 
development of their claims; the duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  Review of the evidence of record 
does not reveal any information concerning the efforts 
expended by the RO in trying to ascertain whether any 
arrangements could be made to afford the appellant a hearing 
under guard or after his release.  It is unclear, as the case 
now stands, as to whether accommodations might be made which 
would allow the appellant to appear before a Travel Board.

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).  As there is no clear indication of whether the 
appellant may or may not be able to come to such hearing, 
further development is indicated.  It is noted that this 
procedural defect must be corrected, and that no finding as 
to well-groundedness is indicated in such a case.  

In view of the foregoing, this case is being REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704 (1999), and in light 
of the holding of the Bolton case, supra.  
In the scheduling of such hearing, 
investigation should be taken as to any 
release from prison date, and whether the 
facility can make any arrangements for an 
appellant to appear at a hearing.  Also, 
if he wishes to withdraw his hearing 
request at any time prior to the hearing 
being conducted, he should so inform the 
RO in writing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


